DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 8/5/2022 with an RCE, Applicant amended claims 1, 21, cancelled claims 3, 6-20.  This amendment is acknowledged and entered. Claims 1-2, 4-5, and 21-33 are pending and are currently being examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Despart et al. US Pat. No. 6,474,324 in view of Darlington US Pat. No. 8,387,603.
In Reference to Claim 1
Despart teaches:
A bow (10, Fig. 1-15) comprising: 
a frame (riser 12); 
a first limb (14) arranged to support a first rotatable member (18), said first rotatable member comprising a first side (left side of 24 having cable cam 26), a second side (right side of 24 having second cable track 25, Fig. 5) and a bowstring track (central bowstring track 28 on bowstring cam 24 to receive bowstring 22 therein), the first side comprising a first cable track (31 on 26) and the second side comprising a second cable track (30 on 25); 
a second limb (16) arranged to support a second rotatable member (20); 
a bowstring extending between the first rotatable member and the second rotatable member (22); and
a first cable segment engaged with the second limb and the first rotatable member (cable 21 has a first segment engaged with the second limb at an axle anchor (in the same manner as 23/58 on posts 50 on axle 46) and extends to the first rotatable member track 31 on the first side), a second cable segment engaged with the second limb and the first rotatable member, the first cable segment oriented to the first side of the first rotatable member, the second cable segment oriented to the second side of the first rotatable member (matching second cable segment 56 has a first segment engaged with the second limb at an axle anchor (in the same manner as 23/58 on posts 50 on axle 46) and extends to the first rotatable member track 30 on the second side, Fig. 14).  
Despart fails to teach:
The bow being a crossbow having a stock attached to the frame, a latch to engage the bowstring, and a trigger to release the hatch (all common crossbow parts).
Darlington teaches:
A bow (bow, Fig. 1-4, crossbow, Fig. 5-15) comprising: 
a frame (forward riser, Fig. 5); 
a first limb (24) arranged to support a first rotatable member (28), said first rotatable member comprising a first side, a second side, and a bowstring track (central track for bowstring 3 with cable receiving portions on each side, Fig. 5-9), the first side comprising a first cable track (45) and the second side comprising a second cable track (46); 
a second limb (26) arranged to support a second rotatable member (30); 
a bowstring extending between the first rotatable member and the second rotatable member (3); 
a stock attached to the frame (22); a latch attached to the stock, the latch arranged to engage the bowstring; a trigger arranged to release the latch (trigger and latch on stock 22 hold and release a bowstring 3 to load and fire the crossbow as is known in the art, Fig. 5-13); and 
a first cable segment engaged with the first rotatable member (1a), a second cable segment engaged the first rotatable member (2b), the first cable segment oriented to the first side of the first rotatable member, the second cable segment oriented to the second side of the first rotatable member (Fig. 1, 5-9), wherein the same rotatable cam arrangement being usable on both compound bows and crossbows (Fig. 1-13, Col. 3 line 64 – Col. 4 line 37).
It would have been obvious to one having ordinary skill in the art to have modified the cam arrangement of Despart to have been used on both compound bows and crossbows as it is commonly known in the art that the same cam arrangement of compound bows may be used on crossbows as taught by Darlington (Col. 3 line 64 – Col. 4 line 37), wherein a user may prefer a crossbow with the same type of cam arrangement as crossbows are generally easier to use than compound bows which would allow the balanced forces provided by Despart to be applied to a crossbow.
In Reference to Claim 2
Despart as modified by Darlington teaches:
The bow of claim 1, wherein the first cable track takes up the first cable segment as the bowstring is drawn (Despart: Fig. 1, 3, 10 shows the grooves with the bowstring at rest, wherein the cables are taken up/shortened during draw of the bowstring, Fig. 11).  
In Reference to Claim 4
Despart as modified by Darlington teaches:
The bow of claim 1, wherein the first cable track is parallel to the second cable track (Despart: 30/31 of 25/26, Fig. 5).  
In Reference to Claim 5
Despart as modified by Darlington teaches:
The bow of claim 2, wherein the second cable track takes up the second cable segment as the bowstring is drawn (Despart: Fig. 1, 3, 10 shows the grooves with the bowstring at rest, wherein the cables are taken up/shortened during draw of the bowstring, Fig. 11).  
In Reference to Claim 21
Despart teaches:
A bow (10, Fig. 1-15) comprising: 
a stock (riser 12); 
a first limb (14) arranged to support a first rotatable member (18);
a second limb (16) arranged to support a second rotatable member (20); 
a bowstring extending between the first rotatable member and the second rotatable member, the bowstring defining a bowstring plane (bowstring 22 extends between 18/20 and defines a central plane, Fig. 4, 14-15); 
a first cable segment engaged with the first limb and the second rotatable member, the first cable segment oriented above the bowstring plane (cable 23 has a first segment engaged with the first limb at an axle anchor (on left post 50 on axle 46) and extends to the second rotatable member track on the first (upper) side 27); and 
a second cable segment engaged with the first limb and the second rotatable member, the second cable segment oriented below the bowstring plane (cable 58 forms a second segment engaged with the first limb at an axle anchor (on right post 50 on axle 46) and extends to the second rotatable member track on the second (lower) side 28 on the side opposite 27 with bowstring 22 therebetween, Fig. 14-15).  
Despart fails to teach:
The bow being a crossbow having a stock attached to the frame, a latch to engage the bowstring, and a trigger to release the hatch (all common crossbow parts).
Darlington teaches:
A bow (bow, Fig. 1-4, crossbow, Fig. 5-15) comprising: 
a frame (forward riser, Fig. 5); 
a first limb (24) arranged to support a first rotatable member (28), said first rotatable member comprising a first side, a second side, and a bowstring track (central track for bowstring 3 with cable receiving portions on each side, Fig. 5-9), the first side comprising a first cable track (45) and the second side comprising a second cable track (46); 
a second limb (26) arranged to support a second rotatable member (30); 
a bowstring extending between the first rotatable member and the second rotatable member (3); 
a stock attached to the frame (22); a latch attached to the stock, the latch arranged to engage the bowstring; a trigger arranged to release the latch (trigger and latch on stock 22 hold and release a bowstring 3 to load and fire the crossbow as is known in the art, Fig. 5-13); and 
a first cable segment engaged with the first rotatable member (1a), a second cable segment engaged the first rotatable member (2b), the first cable segment oriented to the first side of the first rotatable member, the second cable segment oriented to the second side of the first rotatable member (Fig. 1, 5-9), wherein the same rotatable cam arrangement being usable on both compound bows and crossbows (Fig. 1-13, Col. 3 line 64 – Col. 4 line 37).
It would have been obvious to one having ordinary skill in the art to have modified the cam arrangement of Despart to have been used on both compound bows and crossbows as it is commonly known in the art that the same cam arrangement of compound bows may be used on crossbows as taught by Darlington (Col. 3 line 64 – Col. 4 line 37), wherein a user may prefer a crossbow with the same type of cam arrangement as crossbows are generally easier to use than compound bows which would allow the balanced forces provided by Despart to be applied to a crossbow.
In Reference to Claim 22
Despart as modified by Darlington teaches:
The crossbow of claim 21, wherein the second cable segment is symmetrical with the first cable segment across the bowstring plane (Despart: the first cable segment 23 is symmetrical with the matching cable segment 58, Fig. 5, 15).  
In Reference to Claim 23
Despart as modified by Darlington teaches:
The crossbow of claim 21, the second rotatable member comprising a first side and a second side, the first side comprising a first cable track, the second side comprising a second cable track (Despart: second member 20 has two sides with two cable cams 27/28 having tracks to receive cable portions therein).  
In Reference to Claim 24
Despart as modified by Darlington teaches:
The crossbow of claim 23, the first cable segment engaged with the first cable track and the second cable segment engaged with the second cable track (Despart: cable 23 extends to the second rotatable member track on the first (upper) side 27) and cable 58 extends to the second rotatable member track on the second (lower) side 28 on the side opposite 27 with bowstring 22 therebetween, Fig. 14-15).
In Reference to Claim 25
Despart as modified by Darlington teaches:
The crossbow of claim 23, wherein the first cable track is symmetrical with the second cable track across the bowstring plane (Despart: both sets of cam assemblies, each respective cam of the cam assemblies, and respective cables are symmetric with one another with the bowstring track being central, Fig. 5, 14, Col. 3 line 46 – Col. 4 line 31).
In Reference to Claim 26
Despart as modified by Darlington teaches:
The crossbow of claim 21, further comprising a third cable segment engaged with the second limb and the first rotatable member, the third cable segment oriented above the bowstring plane (Despart: cable 21 received in a track of 26 of first rotatable member and placed on the same top side as 23, Fig. 14).  
In Reference to Claim 27
Despart as modified by Darlington teaches:
The crossbow of claim 26, further comprising a fourth cable segment engaged with the second limb and the first rotatable member, the fourth cable segment oriented below the bowstring plane (Despart: cable 56 received in a track of 25 of first rotatable member and placed on the same bottom side as 58, Fig. 14).  
In Reference to Claim 28
Despart as modified by Darlington teaches:
The crossbow of claim 27, wherein the third cable segment is symmetrical with the fourth cable segment across the bowstring plane (Despart: both sets of cam assemblies, each respective cam of the cam assemblies, and respective cables are symmetric with one another with the bowstring track being central, Fig. 5, 14, Col. 3 line 46 – Col. 4 line 31).  
In Reference to Claim 29
Despart as modified by Darlington teaches:
The crossbow of claim 27, the first rotatable member comprising a first side and a second side, the first side comprising a third cable track, the second side comprising a fourth cable track (Despart: cable 21 received in a track of 26 of first rotatable member and placed on the same top side as 23, cable 56 received in a track of 25 of first rotatable member and placed on the same bottom side as 58, Fig. 14).
In Reference to Claim 30
Despart as modified by Darlington teaches:
The crossbow of claim 29, the third cable segment engaged with the third cable track and the fourth cable segment engaged with the fourth cable track (Despart: cable 21 received in a track of 26 of first rotatable member and placed on the same top side as 23, cable 56 received in a track of 25 of first rotatable member and placed on the same bottom side as 58, Fig. 14).
In Reference to Claim 31
Despart as modified by Darlington teaches:
The crossbow of claim 29, wherein the third cable track is symmetrical with the fourth cable track across the bowstring plane (Despart: both sets of cam assemblies, each respective cam of the cam assemblies, and respective cables are symmetric with one another with the bowstring track being central, Fig. 5, 14, Col. 3 line 46 – Col. 4 line 31).  
In Reference to Claim 31
Despart as modified by Darlington teaches:
The crossbow of claim 21, the first cable segment comprising an end loop engaged with a first cable post (Despart: the end of each cable segment 23/58/21/56 are looped around respective posts 50 at the end and side of each respective limb tip section, Fig. 4-11).  
In Reference to Claim 33
Despart as modified by Darlington teaches:
The crossbow of claim 32, the second cable segment comprising an end loop engaged with a second cable post (Despart: the end of each cable segment 23/58/21/56 are looped around respective posts 50 at the respective end and side of each respective limb tip section, Fig. 4-11).
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 8/5/2022, with respect to the rejection(s) of claim(s) 1-2, 4-5, 21-33 under 102/103 (various sources) have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Despart.
Brief Discussion of Other Relevant Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, McPherson (8,991,375), Darlington (2011/0030666), and Islas (8,651,095) teach similar crossbows with cables offset to each side of the bowstring plane.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711